IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


PATRICIA MCSPARRAN,                    : No. 445 MAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (COMMONWEALTH OF                 :
PENNSYLVANIA),                         :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 26th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.